DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2022 has been entered.
 
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 2, 4-7, and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackeret et al. (US 2013/0200119, hereinafter ‘Ackeret’).
Ackeret discloses an assembly for mounting a mobile terminal in or on a vehicle, the assembly comprising: a mounting console (5) that has a receiving portion for the mobile terminal (5d-5d’’’’), the receiving portion comprising a support surface for the mobile terminal that is inclined with respect to a vertical direction (5c, see Fig. 4); and the mounting console having a base (5d), which delimits a bottom of the receiving portion and supports a bottom of the mobile terminal and which is orthogonally oriented to the support surface (see Figs. 1-3), wherein the mounting console is capable of being mounted in or on a center console of the vehicle in a compulsory manner in which the support surface is inclined to and faces away from a vehicle driver of the vehicle such that in an intended mounting of the mobile terminal in the mounting console, an operating and/or a display surface of the mobile terminal faces away from the vehicle driver so that the operating and/or display surface is not visible to the vehicle driver (see Figs. 4).  
Ackeret further discloses with the intended mounting of the mobile terminal in the mounting console, the operating and / or display surface is adapted to be seen by a passenger of the vehicle (see Fig. 4); at least one mounting element is arranged and / or a mounting geometry of the mounting console for the mobile terminal is / are formed opposite the support surface (see Fig. 4); the at least one mounting element and / or the mounting geometry are designed and oriented such that, starting from the base of the receiving portion, an upwardly widening receiving area for the mobile terminal is formed (curved lower corners at transition from 5d’ to 5d’’ or 5d’’’’ meets scope of being ‘widening’); the mounting console and / or the at least one mounting element are designed such that the mobile terminal, once mounted, is delimited both on a rear wall, a front side and on at least one side edge of the mobile terminal (see Figs. 1, 2; via perimeter frame 5d-d’’’’); the base of the mounting console has an engagement recess for removing the mobile terminal, the engagement recess being accessed manually from a side of the mounting console opposite the support surface (see Fig. 4, opening in frame 5d-5d’’’ exposes screen and serves as engagement access).
Ackeret further discloses an inclination angle “a” of the support surface is adjustable (see Fig. 7); no viewing condition between the light beam emitted from the operating and / or display surfaces and a line of sight of a vehicle driver is geometrically fulfilled (via positioning in Figs. 4, 7); with the intended assembly of the mobile terminal in the mounting console, the front side of the mobile terminal, having an operating and / or display surface, is arranged inclined in such a way that a viewing condition 16Attorney Docket No. 1000/0318PUS1 between a light beam emanating from the operating and / or display surface and a line of sight of a passenger of the vehicle is fulfilled geometrically (via positioning in Figs. 4, 7); and a vehicle comprising an assembly according to claim 1.
	Regarding claims 13 and 14, Ackeret discloses a position of the support surface and a position of the base with respect to the mounting consoled are unchangeable (Ackeret mounting console 5 is unitary and does not move with respect to other components of the mounting console (5c, 5d-5d’’’’).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 2, 4-7, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackeret et al. (US 2013/0200119, hereinafter ‘Ackeret’) in view of Hsiao (US 7399033).
Insomuch as the claims can be considered to positively require the inventive assembly to be mounted to a vehicle center console as a structural limitation and not as functional/intended use limitations are interpreted in the 102 rejections above, the following rejection based on Hsiao is included as well.
Ackeret discloses all limitations of the claim(s) as detailed above except does not expressly disclose the mounting location being a center console as claimed.
However, Hsiao is one of myriad references teaching locating a mounting device for a mobile terminal on a vehicle center console (armrest, Abstract) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to mount the Ackeret mounting console in the vehicle center console as taught by Hsiao, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 

9.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackeret et al. (US 2013/0200119, hereinafter ‘Ackeret’).
Regarding claim 8, Ackeret discloses all limitations of the claim(s) as detailed above except does not expressly disclose the elastomeric coating as claimed.
However, a second embodiment of Ackeret teaches providing a mounting console with an elastomeric coating at least in sections (para 0153) as claimed.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the elastomeric coating taught by Ackeret, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Response to Arguments
10.	Applicant's arguments filed 5/5/2022 have been fully considered but they are not persuasive.
	Applicant argues that the new claim language requiring the inventive assembly to be compulsorily mounted in a center console of a vehicle overcomes the rejections presented in the previous Office Action. These arguments and amendments have been considered, however are not persuasive.
	In particular, Examiner notes that the claim limitations at issue are functional/intended use limitations in nature, particular in light of the center console itself not being part of the claims. Because the Ackeret device, particularly some of the later embodiments such as the one shown in Fig. 37 for example, could be mounted to a vehicle center console such that the screen is not visible to a driver of the vehicle, the scope of the claims is met.
It should be appreciated that the applicant’s functional language in the claims does not serve to impart patentability.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior apparatus teaches all the structural limitations of the claims.  In re Schreiber, 128 F.3d 1473, 1477-78,44USPQ2d, 1429, 1431-.2 (Fed. Cir. 1997); Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 ,15 USPQ2d 1525, 1528 (Fed. Cir. 1990); Ex parte Masham, 2USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).
Insomuch as the term “compulsory” can be interpreted as requiring a mandatory mounting as argued by applicant, this compulsory mounting is an intended use of the inventive device, not a specific structural limitation.
	For the reasons above, as well as those set forth in the rejections above, applicant’s arguments and amendments are not persuasive and the rejections are maintained.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
June 6, 2022